  Case 3:20-cv-00601-JPG Document 6 Filed 06/25/20 Page 1 of 5 Page ID #22




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

CARJUAN D. ADKINS, #326167,                     )
                                                )
                              Plaintiff,        )
                                                )
vs.                                             )     Case No. 20-cv-00601-JPG
                                                )
ST. CLAIR COUNTY SHERIFF’S                      )
DEPARTMENT, C/O FULTON,                         )
BONNIE, C/O JERMANE,                            )
MEMORIAL HOSPITAL,                              )
UNKNOWN PARTIES, and                            )
FAIRVIEW HEIGHTS POLICE DEPT.                   )
                                                )
                              Defendants.       )

                               MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Carjuan Adkins, who is currently detained at St. Clair County Jail (“Jail”), brings

this pro se civil rights action pursuant to Federal Tort Claims Act, 28 U.S.C. §§ 1346, 2671-80

(“FTCA”). In the Complaint, Plaintiff asserts numerous claims for violations of his constitutional

rights against state and private actors. (Doc. 1, pp. 1-13). These constitutional deprivations

allegedly occurred in connection with his arrest and detention near Fairview Heights, Illinois, on

or around January 8-9, 2020. (Id.). Plaintiff claims he was attacked by an invisible substance that

tried to kill him. (Id. at 3-4). He was admittedly not in his “right mind” and “suffering mentally”

at the time. (Id.). Plaintiff was then mistreated by the defendants following his arrest. (Id. at 4-

13). He seeks attorney representation and money damages. (Id. at 10).

       The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner complaints and filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails



                                                 1
  Case 3:20-cv-00601-JPG Document 6 Filed 06/25/20 Page 2 of 5 Page ID #23




to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

       Plaintiff cannot proceed with a claim against state or private actors under the Federal Tort

Claims Act (“FTCA”). The FTCA provides jurisdiction for suits against the United States for torts

committed by federal officials. See 28 U.S.C. §§ 1346, 2671-2680; Buechel v. United States, 746

F.3d 753, 758 (7th Cir. 2014). Plaintiff names state actors as defendants. If he wishes to pursue

his claims for constitutional violations against state defendants, he should proceed under 42 U.S.C.

§ 1983. Even if the Court construes the allegations under Section 1983, however, it cannot analyze

Plaintiff’s claims. The Complaint is virtually incoherent. Plaintiff’s allegations are loosely based

in reality. (Doc. 1, pp. 1-13). He admittedly suffers from untreated mental illness. The Complaint

violates the pleading requirements set forth under Federal Rule of Civil Procedure 8. Accordingly,

the Complaint shall be dismissed for failure to state a claim for relief. However, the dismissal

shall be without prejudice, and Plaintiff will have an opportunity to file an amended complaint

focusing on a single set of related claims against one group of defendants.

       Because Plaintiff has demonstrated a clear inability to articulate his claims and faces

obvious mental health barriers to self-representation, the Court will assign counsel to represent

him in this matter. There is no constitutional or statutory right to counsel in federal civil cases.

Ray v. Wexford Health Sources, Inc., 706 F.3d 864, 866-67 (7th Cir. 2013); Romanelli v. Suliene,

615 F.3d 847, 851 (7th Cir. 2010). Even so, the district court has discretion under 28 U.S.C.

§ 1915(e)(1) to recruit counsel for an indigent litigant. Id. When considering whether to assign

counsel, the district court must consider, first, whether the plaintiff has made reasonable attempts

to secure counsel and, if so, “whether the difficulty of the case—factually and legally—exceeds



                                                 2
  Case 3:20-cv-00601-JPG Document 6 Filed 06/25/20 Page 3 of 5 Page ID #24




the particular plaintiff’s capacity as a layperson to coherently present it.” Navejar v. Iyiola, 718

F.3d 692, 696 (7th Cir. 2013) (quoting Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007)). Having

considered each of these factors, the Court finds that they weigh in favor of recruiting counsel to

represent Plaintiff, both in preparing an amended complaint, if appropriate, and proceeding with

his claims in this case.       The Court will randomly select counsel through the Case

Management/Electronic Case Filing (“CM/ECF”) system to represent Plaintiff in this matter only.

                                           Disposition

       IT IS ORDERED that the Complaint (Doc. 1) is DISMISSED without prejudice for

failure to state a claim upon which relief may be granted. Plaintiff is GRANTED leave to file a

“First Amended Complaint” on or before August 25, 2020. Should Plaintiff fail to file a First

Amended Complaint within the allotted time or consistent with the instructions in this Order, the

entire case shall be dismissed with prejudice for failure to comply with a court order and/or for

failure to prosecute his claims. FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir.

1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal

shall also count as a “strike” under 28 U.S.C. § 1915(g).

       IT IS ORDERED that, for the reasons stated above, the Court deems it necessary to

ASSIGN counsel to represent Plaintiff in this case only.          In accordance with 28 U.S.C.

§ 1915(e)(1) and Local Rule(s) 83.1(i) and 83.9(b), attorney Benjamin F. Westhoff of Sedey

Harper Westhoff, P.C. located in St. Louis, MO, is ASSIGNED to represent Plaintiff in this civil

rights case. On or before July 10, 2020, assigned counsel shall enter his/her appearance in this

case. Attorney Westhoff is free to share responsibilities with an associate who is also admitted to

practice in this district court. Assigned counsel, however, must enter the case and shall make first

contact with Plaintiff, explaining that an associate may also be working on the case. Plaintiff



                                                 3
  Case 3:20-cv-00601-JPG Document 6 Filed 06/25/20 Page 4 of 5 Page ID #25




should wait for his attorney to contact him in order to allow counsel an opportunity to review the

court file.

        The Clerk of Court is DIRECTED to transmit this Order and copies of the docket sheet

and Doc. 1 to Attorney Westhoff. The electronic case file is available in CM-ECF.

        Now that counsel has been assigned, Plaintiff shall not personally file anything in this

case. The only exception is a pleading which asks that he be allowed to have counsel withdraw

from representation. If counsel is allowed to withdraw at the request of Plaintiff, there is no

guarantee the Court will appoint other counsel to represent Plaintiff.

        Counsel is ADVISED to consult Local Rules 83.8-83.14 regarding pro bono case

procedures.

        Plaintiff and his counsel are ADVISED that, because Plaintiff is proceeding in forma

pauperis, if there is a monetary recovery in this case (either by verdict or settlement), any unpaid

out-of-pocket costs must be paid from the proceeds. See SDIL-LR 3.1(c)(1). If there is no

recovery in the case (or the costs exceed any recovery), the Court has the discretion to reimburse

expenses.

        Section 2.6 of this Court’s Plan for the Administration of the District Court Fund provides

for a degree of reimbursement of pro bono counsel’s out-of-pocket expenses, as funds are

available. The Plan can be found on the Court’s website, as well as the form motion for out-of-

pocket expenses and an Authorization/Certification for Reimbursement.             Any motion for

reimbursement must be made within 30 days from the entry of judgment, or reimbursement will

be waived. See SDIL-LR 83.13. The funds available for this purpose are limited, however, and

counsel should use the utmost care when incurring out-of-pocket costs. In no event will funds be

reimbursed if the expenditure is found to be without a proper basis. The Court has no authority to



                                                 4
  Case 3:20-cv-00601-JPG Document 6 Filed 06/25/20 Page 5 of 5 Page ID #26




pay attorney’s fees in this case. No portion of a partial filing fee assessed pursuant to 28 U.S.C.

§ 1915 will be reimbursed. Counsel may be reimbursed for PACER fees for this case.

       The district court has entered into an agreement with attorney James P. Chapman and the

Illinois Institute for Community Law to consult with lawyers on issues in these cases, including

substantive and procedural questions (both legal and practical) and dealing with the client.

Mr. Chapman can be reached by phone at (312) 593-6998 or email at JamesPChapman@aol.com.

His services are available to counsel free of charge, as long as counsel is representing a prisoner

pro bono on a case in the district. In addition, the Court’s website, www.ilsd.uscourts.gov,

includes a guide for attorneys which is available as a resource. It is listed under “Rules and Forms”

as “Guide for Attorneys Recruited to Represent Plaintiffs in Section 1983 Cases.” The Court

encourages appointed counsel to consult it and Mr. Chapman as needed.

       As of this date, Plaintiff’s contact information is:

                                CARJUAN D. ADKINS #326167
                                 ST CLAIR COUNTY JAIL
                                    700 North 5th Street
                                     Belleville, IL 62220

       IT IS SO ORDERED.
       DATED: 6/25/2020
                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                  5
